Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 1 of 14



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


                                      CASE NO.: 0:19cv60843

 MISMA RIVERA,

        Plaintiff,

 v.

 HEALTHCARE REVENUE RECOVERY GROUP, LLC

       Defendant.
 _______________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL
                            INJUNCTIVE RELIEF SOUGHT

        Plaintiff MISMA RIVERA (“Plaintiff”), by and through undersigned counsel timely files

 her Complaint and seeks redress for the illegal practices of Defendant HEALTHCARE REVENUE

 RECOVERY GROUP, LLC (“Defendant”), to wit, for Defendant’s violations of 15 U.S.C §1692,

 the Fair Debt Collection Practices Act, and Florida Statute §559.551, the Florida Consumer

 Collection Practices Act, and in support thereof, Plaintiff states the following:

                                       NATURE OF ACTION

 I.     THE FAIR DEBT COLLECTION PRACTICES ACT

        1.      The Fair Debt Collection Practices Act (the “FDCPA”) is a series of statutes which

 prohibits a catalog of activities in connection with the collection of debts by third parties. See 15

 U.S.C. §1692. Congress enacted the FDCPA to regulate the collection of consumer debts by debt

 collectors. The express purposes of the FDCPA are to “eliminate abusive debt collection practices

 by debt collectors, to insure [sic] that debt collectors who refrain from using abusive debt collection




                                             Page 1 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 2 of 14



 practices are not competitively disadvantaged, and to promote consistent State action to protect

 consumers against debt collection abuses.” 15 U.S.C. §1692(e).

        2.      In enacting the FDCPA, the United States Congress found that “[t]here is abundant

 evidence of the use of abusive, deceptive, and unfair debt collection practices by many debt

 collectors,” which “contribute to the number of personal bankruptcies, to marital instability, to the

 loss of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a). Congress additionally

 found existing laws and procedures for redressing debt collection injuries to be inadequate to

 protect consumers. 15 U.S.C. §1692(b).

        3.      The FDCPA imposes civil liability on any person or entity that violates its

 provisions and establishes general standards of debt collection and provides for specific consumer

 rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare certain rights to be

 provided to or claimed by debtors, forbid deceitful and misleading practices, prohibit harassing

 and abusive tactics, and proscribe unfair or unconscionable conduct, both generally and in a

 specific list of disapproved practices.

        4.      Section 1692d of the FDCPA prohibits debt collectors from engaging in “any

 conduct the natural consequence of which is to harass, oppress, or abuse any person in connection

 with the collection of a debt.” The six subsections of §1692d set forth a non-exhaustive list of

 practices that fall within this ban. 15 U.S.C. §1692d.

        5.      Section 1692e of the FDCPA prohibits the use of “false, deceptive, or misleading

 representation or means in connection with the collection of any debt.” 15 U.S.C. §1692e. The

 sixteen subsections of §1692e set forth a non-exhaustive list of practices that fall within this ban.

        6.      Section 1692f of the FDCPA states “[a] debt collector may not use unfair or

 unconscionable means to collect or attempt to collect any debt.” 15 U.S.C. §1692f. See LeBlanc



                                             Page 2 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 3 of 14



 v. Unifund CCR Partners, 601 F.3d 1185, 1200 (11th Cir. 2010) (“[a]n act or practice is deceptive

 or unfair if it has the tendency or capacity to deceive.”). The eight subsections of §1692f set forth

 a non-exhaustive list of practices that fall within this ban, including, but not limited to: “[t]he

 collection of any amount (including any interest, fee, charge, or expense incidental to the principal

 obligation) unless such amount is expressly authorized by the agreement creating the debt or

 permitted by law.” 15 U.S.C. §1692f(1).

         7.          Section 1692g of the FDCPA requires debt collectors to make certain disclosures,

 and/or provide consumers with certain information, depending on the circumstances. The rights

 and obligations established by section 1692g were considered by the Senate to be a “significant

 feature” of the Act. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4. In particular, §1692g mandates,

 inter alia, that:

                     Within five days after the initial communication with a consumer in
                     connection with the collection of any debt, a debt collector shall,
                     unless the following information is contained in the initial
                     communication or the consumer has paid the debt, send the
                     consumer a written notice containing --

                            (1) the amount of the debt;

                            (2) the name of the creditor to whom the debt is owed;

                            (3) a statement that unless the consumer, within thirty days
                            after receipt of the notice, disputes the validity of the debt,
                            or any portion thereof, the debt will be assumed to be valid
                            by the debt collector;

                            (4) a statement that if the consumer notifies the debt
                            collector in writing within the thirty-day period that the debt,
                            or any portion thereof, is disputed, the debt collector will
                            obtain verification of the debt or a copy of a judgment
                            against the consumer and a copy of such verification or
                            judgment will be mailed to the consumer by the debt
                            collector; and




                                                 Page 3 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 4 of 14



                        (5) a statement that, upon the consumer's written request
                        within the thirty-day period, the debt collector will provide
                        the consumer with the name and address of the original
                        creditor, if different from the current creditor.

 15 U.S.C. §1692g.

        8.      Furthermore, important to the case at bar, §1692g(b) states that “[a]ny

 collection activities and communication during the 30-day period may not overshadow or

 be inconsistent with the disclosure of the consumer’s right to dispute the debt or request

 the name and address of the original creditor.”

 II.    THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

        9.      The Florida Consumer Collection Practices Act (the “FCCPA”) is “a laudable

 legislative attempt to curb what the Legislature evidently found to be a series of abuses in the area

 of debtor-creditor relations.” Harris v. Beneficial Finance Company of Jacksonville, 338 So. 2d

 196, 200-201 (Fla 1976). In 1993, the FCCPA was enacted to complement the FDCPA, and, as of

 present-day, the FCCPA continues to effectuate this goal by otherwise furthering the protections

 and prohibitions of the FDCPA. See Bianchi v. Bronson & Migliaccio, LLP, 2011 WL 379115

 (S.D. Fla. Feb. 2, 2011) (stating, “[t]he Florida legislature through the FCCPA expresses its intent

 that the FCCPA be read as providing regulations that complement the FDCPA. Specifically, the

 FCCPA notes that any discrepancy between the two acts should be construed as to provide the

 consumer (or debtor) the greatest protection.” (citations omitted)).

        10.     Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and

 otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly

 prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:

 “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not




                                            Page 4 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 5 of 14



 legitimate, or assert the existence of some other legal right when such person knows that the right

 does not exist.” Fla. Stat. §559.72(9).

        11.       The FCCPA governs the collection of debts with more scrutiny and specificity than

 that of the FDCPA, whereby, in its totality, not only does the FCCPA codify additional conduct as

 explicitly unlawful – but most critically – the FCCPA applies to individuals and/or entities not

 otherwise regulated by the FDCPA. See In re Hathcock, 437 B.R. 696, 704 (Bankr. M.D. Fla.

 2010) (“[u]nlike the FDCPA, the [FCCPA] applies not only to debt collectors but to any persons

 collecting a consumer debt.” (emphasis added)); See, e.g., Heard v. Mathis, 344 So. 2d 651, 654

 (Fla. 1st DCA 1977) (holding the FCCPA applied to “a private individual making an oral, non-

 interest bearing loan to a friend.”); Schauer v. General Motors Acceptance Corp., 819 So. 2d 809,

 812 n. 1 (Fla. 4th DCA 2002) (creditors are not exempt from FCCPA liability, whether it be direct

 or vicarious).

        12.       As set forth in more detail below, Defendant violated the aforementioned portions

 the FDCPA and FCCPA. Plaintiff now seeks damages and/or injunctive relief for the same.

                                    JURISDICTION AND VENUE

        13.       Jurisdiction of this Court arises under 15 U.S.C. §1692k(d), 28 U.S.C §1331, and

 28 U.S.C §1337.

        14.       Supplemental jurisdiction exists for the FCCPA claims under to 28 U.S.C. §1367.

        15.       Venue in this District is proper because Plaintiff resides here, Defendant transacts

 business here, and the complained conduct of Defendant occurred here.

                                                PARTIES

        16.       Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward

 County, Florida.



                                               Page 5 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 6 of 14



         17.     Defendant is a Florida limited liability company, with its principal place of business

 located in Sunrise, Florida.

         18.     Defendant engages in interstate commerce by regularly using telephone and mail

 in a business whose principal purpose is the collection of debts.

         19.     At all times material hereto, Defendant was acting as a debt collector in respect to

 the collection of Plaintiff’s debts.

         20.     At all times material hereto, Defendant has been a corporation subject to the

 FCCPA. See, e.g., Cook v. Blazer Fin. Services, Inc., 332 So. 2d 677, 679 (Fla. 1st Dist. App.

 1976) (citing Fla. Stat. §1.01(3)).

                                       FACTUAL ALLEGATIONS

         21.     The debt at issue (the “Consumer Debt”) is a financial obligation Plaintiff incurred

 primarily for personal, family, or household purposes. In particular, the Consumer Debt represents

 an allegedly outstanding amount Plaintiff owes the original creditor, After Hours Pediatric

 Practice. (the “Creditor”), for the Creditor’s provision of telephonic services.

         22.     The Consumer Debt is a “debt” governed by the FDCPA and FCCPA. See 15 U.S.C

 §1692a(5); Fla. Stat. §559.55(6).

         23.     Plaintiff is a “consumer” within the meaning of the FDCPA. See 15 U.S.C

 §1692a(3).

         24.     Defendant is a “debt collector” as defined by the FDCPA and FCCPA. See 15 U.S.C

 §1692a(6); Fla. Stat. §559.55(7).

         25.     On a date better known by Defendant, Defendant began attempting collect the

 Consumer Debts from Plaintiff.




                                             Page 6 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 7 of 14



        26.     On or about March 26, 2019, Defendant called Plaintiff in attempt to collect the

 Consumer Debt.

        27.     On or about, March 26, 2019 Plaintiff and Plaintiff’s counsel returned a call from

 Defendant to inquire as to the Consumer Debt that Defendant was attempting to collect. During

 the call, Plaintiff informed defendant that she wished to dispute the Consumer Debt.

        28.     Defendant’s agent responded to Plaintiff’s request to dispute the debt by stating

 that, among other things, that: 1.) It was illegal to have Plaintiff’s counsel on the phone with

 Plaintiff during the call 2.) That Plaintiff could not dispute the debt over the phone 3.) That any

 dispute would have to be in writing and mailed, emailed or faxed and 3.) That a HIPPA release

 form would have to be executed by Plaintiff in order to dispute the debt.

                          VIOLATION OF THE FDCPA AND FCCPA

 I.     RELATIONSHIP BETWEEN THE FDCPA & FCCPA

        29.     In Florida, consumer debt collection practices are regulated by both the FCCPA

 and the FDCPA. “Both acts generally apply to the same types of conduct, and Florida courts must

 give great weight to federal interpretations of the FDCPA when interpreting and applying the

 FDCPA.” Read v. MFP, Inc., 85 So.3d 1151, 1153 (Fla. 2nd DCA 2012). “Congress enacted the

 FDCPA after noting abundant evidence of the use of abusive, deceptive, and unfair debt collection

 practices by many debt collectors.” (internal quotations omitted). Brown v. Card Serv. Ctr., 464

 F.3d 450 (3rd Cir. 2006). Congress was concerned that “[a]busive debt collection practices

 contribute to the number of personal bankruptcies, to marital instability, to the loss of jobs, and to

 invasions of individual privacy.” Id. at 453 (quoting 15 U.S.C. §1692(a). Because the FDCPA is

 a remedial statute, “we construe its language broadly, as to affect its purpose.” Id. The FDCPA

 restricts the time and places a debt collector may contact a consumer and limits third party contacts.



                                             Page 7 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 8 of 14



 These restrictions, along with others, protect the consumer’s right to privacy and the security of

 the consumer’s relationship with third parties, including attorneys, co-workers, and employers.

 This was considered an “extremely important protection.” S. Rep. No. 382, 95th Cong., 1st Sess.

 4, reprinted in 1977 U.S.C.C.A.N. 1695, 1696.

        30.     Notably, “[t]he FDCPA establishes a strict liability standard; a consumer need not

 show an intentional violation of the Act by a debt collector to be entitled to damages.” Drossin v.

 Nat’l Action Fin. Servs., 641 F.Supp.2d 1314 (S.D. Fla. 2009). “A single violation of the Act is

 sufficient to subject a debt collector to liability under the Act.” Id. at 1316. Similarly, the FCCPA

 “is to be construed in a manner that is protective of the consumer.” Laughlin v. Household Bank,

 LTD., 969 So.2d 509, 513 (Fla. 1st DCA 2007). In fact, the FCCPA “further defined and protected

 an individual’s right of privacy” in addition to the protections of the FDCPA. Id. at 512.

 Importantly, the FCCPA is “in addition to the requirements and regulations of the [FDCPA]. In

 the event of any inconsistency between any provision of [the FCCPA] and the [FDCPA], the

 provision which is more protective of the consumer or debtor shall prevail. Fla. Stat. §559.552.

 Finally, in ultimately asserting a consumer’s civil remedies under the FCCPA, “due consideration

 and great weight shall be given to the interpretations of… federal counts related to the [FDCPA].”

 Fla. Stat., §559.77(5).

 II.    THE LEAST SOPHISTICATED CONSUMER STANDARD

        31.     The Eleventh Circuit has adopted the “least sophisticated consumer” standard in

 reviewing alleged violations of the FDCPA. See Beeders v. Gulf Coast Collection Bureau, 796

 F.Supp.2d 1335, 1338; Jeter v. Credit Bureau, Inc., 760 F.2d 1168 (11th Cir. 1985). The purpose

 of the least-sophisticated consumer standard is to ensure the protection of the gullible as well as

 the shrewd. See LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir. Fla. 2010). "The fact



                                            Page 8 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 9 of 14



 that a false statement may be obviously false to those who are trained and experienced does not

 change its character, nor take away its power to deceive others less experienced." Jeter v. Credit

 Bureau, Inc., 760 F.2d at 1168.

        32.     “Literally, the least sophisticated consumer is not merely ‘below average,’ he is the

 very last rung on the sophistication ladder. Stated another way, he is the single most

 unsophisticated consumer who exists. Even assuming that he would be willing to do so, such a

 consumer would likely not be able to read a collection notice with care, let alone interpret it in a

 reasonable fashion.” Gammon v. GC Servs., 27 F.3d 1254, 1257 (7th Cir. 1994) (emphasis added).

        33.      “A court applies this objective standard . . . to protect consumers against deceptive

 debt collection practices and to protect debt collectors from unreasonable constructions of their

 communications.” Green v. Douglas, Knight & Assocs. (In re Cheaves), 439 B.R. 220 (Bankr.

 M.D. Fla. 2010).

        34.     The least sophisticated consumer standard is similarly applied in determining

 violations of the FCCPA. See, e.g., Michael v. HOVG, LLC, 2017 WL 129111, at *5 (S.D. Fla.

 Jan. 10, 2017) (finding that Plaintiff successfully stated a claim for under Fla. Stat. Ann. §

 559.72(9) because “the least sophisticated consumer may plausibly believe that the [collection

 letter] ‘threaten[s] to enforce a debt’ or ‘assert[s] the existence of some other legal right.’”); Bank

 v. Schmidt, 124 So. 3d 1039 (Fla. Dist. Ct. App. 2013) (affirming class certification which the

 lower court premised on least sophisticated consumer standard governing the FCCPA); Green, 439

 B.R. 220 (discussing the similar goals of the FCCPA and FDCPA and applying the least-

 sophisticated consumer standard to determine whether a collection letter violated the FCCPA).

 III.   ESTABLISHING A CLAIM FOR FDCPA AND/OR FCCPA VIOLATIONS




                                             Page 9 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 10 of 14



          35.     The FDCPA and FCCPA “have certain parallels, as both relate to consumer

  protection against creditors, and include nearly identical definitions of ‘communication,’ ‘debt,’

  and ‘debt collector.’ Kinlock v. Wells Fargo Bank, N.A., 636 Fed. Appx. 785, 787 (11th Cir. 2016)

  (citations omitted). Thus, to establish a claim under the FDCPA and FCCPA are largely the same.

          36.     To establish a claim under the FDCPA, the plaintiff must show: “(1) the plaintiff

  has been the object of collection activity arising from consumer debt, (2) the defendant is a debt

  collector as defined by the FDCPA, and (3) the defendant has engaged in an act or omission

  prohibited by the FDCPA.” Pescatrice v. Orovitz, P.A., 539 F.Supp.2d 1375, 1378 (S.D.Fla.2008).

          37.     Unsurprisingly, “[t]he elements necessary to plead a claim under the FCCPA are

  similar but distinguishable from the elements of establishing a claim under the FDCPA.” Deutsche

  Bank Nat. Trust Co. v. Foxx, 971 F. Supp. 2d 1106, 1114 (M.D. Fla. 2013). “The first prong is

  substantially identical to the FDCPA, as the FCCPA only applies to consumer debt [and] [t]he

  second prong [only] differs from the FDCPA in that the FCCPA prohibits acts of ‘persons’ and,

  accordingly, is not limited to ‘debt collectors.’” Bacelli v. MFP, Inc., 729 F.Supp.2d 1328, 1335

  (M.D.Fla.2010). “The third prong requires an act or omission prohibited by the FCCPA. In

  addition to these elements, several subsections of §559.72 require an allegation of knowledge or

  intent by the defendant in order to state a cause of action.” Foxx, 971 F. Supp. 2d 1106, 1114

  (citing Reese v. JPMorgan Chase & Co., 686 F.Supp.2d 1291, 1309 (S.D.Fla.2009) (“To plead a

  FCCPA claim, a party must allege knowledge or intent by the debt collector in order to state a

  cause of action.”)).

                                         COUNT I.
                                  VIOLATION OF THE FDCPA

          38.     Plaintiff incorporates by reference paragraphs 21-37 of this Complaint as though

  fully stated herein.

                                            Page 10 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 11 of 14



         39.     As a result of Defendant’s forgoing FDCPA violations, Plaintiff has suffered actual

  damages, including but not limited to mental suffering, anguish, loss of income, and personal

  and/or financial credibility, whereby Plaintiff is entitled to relief for such, in addition to statutory

  damages, attorney’s fee and costs.

     VIOLATION OF THE FDCPA – No. 1

         42.     Defendant, through its agent, violated §§ 1692e, 1692f and 1692g of the FDCPA

  by utilizing false, deceptive, misleading, unfair or unconscionable representations and/or means in

  an attempt to collect the Consumer Debt. Furthermore, Defendant, through its agent,

  misrepresented and overshadowed Plaintiff’s rights.

         43.     Consumers are given certain protections during the 30-day dispute and validation

  period. “Any collection activities and communication during the 30-day period may not

  overshadow or be inconsistent with the disclosure of the consumer’s right to dispute the debt or

  request the name and address of the original creditor.” 15 U.S.C § 1692g(b).

         44.     A dispute need not be in writing and sent to Defendant, as Defendant misleads

  Plaintiff to believe. A valid dispute of the debt can be accomplished verbally. 15 U.S.C §

  1692g(a)(3). By stating that the dispute would have to be in writing, that a HIPPA release form

  was required and that Plaintiff was exhibiting criminal conduct by having her attorney on the phone

  with her, Defendant, violated §§ 1692g(a) and 1692g(b).

         45.     Here, Defendant overshadowed and provided false, misleading and unfair

  representations to Plaintiff regarding her right to dispute the debt by stating that, among other

  things, as referenced above, that Plaintiff needed to provide a written dispute to Defendant in order

  to effectively dispute the debt; that a HIPPA Release was required; and that Plaintiff was

  exhibiting criminal conduct by having her attorney on the phone with her.



                                              Page 11 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 12 of 14



          46.     Defendant overshadowed and provided false, misleading and unfair representation

  to Plaintiff regarding his right to dispute the debt by stating that Plaintiff could not effectively

  dispute the debt verbally over the phone.

          47.     Such representations by Defendant, through Defendant’s agent, are contrary and

  inconsistent to the dispute rights granted to Plaintiff under §1692g. Every court in our circuit

  agrees that statements that contradict Plaintiff’s rights under §1692g(a) violates §1692g(b).

          48.     Furthermore, the overshadowing statements and misrepresentations described

  above also violate § 1692e and § 1692f of the FDCPA as the representations were misleading false,

  deceptive, unfair and unconscionable.

                                          COUNT II.
                                   VIOLATION OF THE FCCPA

          50.     Plaintiff incorporates by reference paragraphs 21-37 of this Complaint as though

  fully stated herein.

          51.     As a result of Defendant’s forgoing FCCPA violation Plaintiff is entitled to relief

  for such, in addition to statutory damages, attorney’s fee and costs.

  VIOLATION OF THE FCCPA – No. 1

          52.     Defendant violated Fla. Stat. §559.72(9) by asserting the existence of some legal

  right when such person knows that the right does not exist.

          53.     As set forth in more detail above, the Consumer Debt is a debt governed by the

  FDCPA, and thus, to lawfully seek the collection of the Consumer Debt, Defendant must comply

  with the FDCPA – in particular – sections 1692g, 1692e and 1692f.

          54.     Here, Defendant knew that, at the time it made the representations discussed above

  concerning the allowable methods of disputing the debt and accusing Plaintiff of criminal conduct,




                                              Page 12 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 13 of 14



  such representations were false, misleading and misrepresented Plaintiff’s actual rights proscribed

  to him under the law with regards to his right to dispute a debt with a debt collector.

                                   DEMAND FOR JURY TRIAL

         55.     Plaintiff respectfully demands a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment against

  Defendant, awarding Plaintiff the following relief:

         (a)     Statutory and actual damages, as provided under 15 U.S.C. §1692k, for the FDCPA
                 violations committed by Defendant in attempting to collect the Consumer Debt.

         (b)     Statutory and actual damages, as provided under Fla. Stat. §559.77(2), for the
                 FCCPA violation committed by Defendant in attempting to collect the Consumer
                 Debt from Plaintiff.

         (c)     An injunction prohibiting Defendant from engaging in further collection activities
                 directed at Plaintiff that are in violation of the FCCPA;

         (d)     Costs and reasonable attorneys’ fees as provided by both 15 U.S.C. §1692k and
                 Fla. Stat. §559.77(2); and

         (e)     Any other relief that this Court deems appropriate and just under the circumstances.




                                             Page 13 of 14
Case 0:19-cv-60843-BB Document 1 Entered on FLSD Docket 03/31/2019 Page 14 of 14



  DATED: March 31, 2019

                                        Respectfully Submitted,

                                         /s/ Jibrael S. Hindi                 .
                                        JIBRAEL S. HINDI, ESQ.
                                        Florida Bar No.: 118259
                                        E-mail:      jibrael@jibraellaw.com
                                        THE LAW OFFICES OF JIBRAEL S. HINDI
                                        110 SE 6th Street, Suite 1744
                                        Fort Lauderdale, Florida 33301
                                        Phone:       954-907-1136
                                        Fax:         855-529-9540

                                        COUNSEL FOR PLAINTIFF




                                  Page 14 of 14
